OPINION ON REHEARING
SULLIVAN, Judge, concurring.
The sole question resolved by our earlier opinion was whether Steury had standing *1281to bring the action against NIPSCO. We, properly I think, answered in the affirmative. We did not decide the extent of Steu-ry's interest in the damaged premises, nor the extent, if any, of Steury's permissible recovery.
As NIPSCO concedes in its Petition for Rehearing, Steury had a standing-conferring interest, at least to the extent of the $100 deductible which was not paid under the insurance policy in question.
Subject to this caveat, I concur in the denial of the Petition for Rehearing.